ENTRY ORDER

                                           2017 VT 1

                        SUPREME COURT DOCKET NO. 2016-428

                                   JANUARY TERM, 2017

 Representative Donald Turner, Jr. and            }    ORIGINAL JURISDICTION
 Senator Joseph Benning                           }
                                                  }
    v.                                            }
                                                  }
 Governor Peter Shumlin                           }


                        In the above-entitled cause, the Clerk will enter:

       ¶ 1.   Senator Richard Sears’ motion to file an amicus curiae brief in support of
respondent’s position is granted. Amicus Curiae’s motion for an additional ten minutes to argue
beyond the time allotted to respondent is denied.



                                                BY THE COURT:



                                                Paul L. Reiber, Chief Justice

   Publish
                                                John A. Dooley, Associate Justice
   Do Not Publish

                                                Marilyn S. Skoglund, Associate Justice


                                                Harold E. Eaton, Jr., Associate Justice


                                                Walter M. Morris, Jr., Superior Judge (Retired),
                                                Specially Assigned